 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA

10
                                   ) Case No. CV 19-3562-FMO (JPR)
11   HAL BERNARD BLACK,            )
                                   )
12                   Petitioner,   ) ORDER DENYING PETITION AND
                                   ) DISMISSING ACTION
13              v.                 )
                                   )
14   F. MARTINEZ, Warden,          )
                                   )
15                   Respondent.   )
16
17       On March 15, 2019, Petitioner, who is housed at the U.S.
18 Penitentiary at Lompoc, filed a Petition for Writ of Habeas
19 Corpus by a Person in Federal Custody, under 28 U.S.C. § 2241.
20 See Black v. Martinez, No. 2:19-cv-01962-FMO-JPR (C.D. Cal.) (ECF
21 1). He was convicted by guilty plea in the Northern District of
22 Florida of sex trafficking of a minor, in violation of 18 U.S.C.
23 § 1591(a)(1). See United States v. Black, No. 1:15-cr-00009-MW-
24 GRJ-1 (N.D. Fla. filed May 26, 2015) (ECF 129, 155); (see also
25 Pet. at 2). On April 17, the Court denied the Petition and
26 dismissed the case because it was a disguised successive 28
27 U.S.C. § 2255 action for which Petitioner had not received
28 permission from the court of appeals to file.      See Black, No.

                                      1
 1 2:19-cv-01962-FMO-JPR (ECF 3, 4).        Specifically, citing Harrison
 2 v. Ollison, 519 F.3d 952, 959 (9th Cir. 2008), the Court found
 3 that Petitioner was barred from proceeding under § 2241 because
 4 he couldn’t show that he had not had an “unobstructed procedural
 5 shot” at raising his claims under § 2255.       See Black, No. 2:19-
 6 cv-01962-FMO-JPR (ECF 3 at 2).
 7      On April 29, Petitioner filed a new § 2241 Petition, raising
 8 in part the same substantive claim as in the previously dismissed
 9 Petition — that he didn’t “force” the victim into sex trafficking
10 (see Pet. at 3) — but also arguing that he
11      didn’t    have   a   unobstructed   procedural   shot   .   .   .
12      [because] his attorney never explained the law for [the
13      statute of conviction] and at [his] plea hearing The
14      Court never made sure [he] understood the nature of the
15      Charge or that his Conduct was actually within the Charge
16      d[ue] to that [he] didn’t know that the conduct the Court
17      claimed didn’t fall within the crime element and the
18      de[fendant] didn’t have states [illegible] until after
19      the co-defendant of his got information that was not
20      give[n] to [him] violating Brady.        So this is why [he]
21      never raised The Argu[]ment.
22 (Id. at 4.)    He does not explain what that “information” is or
23 when he allegedly first learned of it, but to the earlier
24 petition he attached an undated one-page excerpt from what
25 appears to be some kind of police report, in which “B” “stated
26 she was never forced to do anything.”1       Black, No. 2:19-cv-
27
        1
            If this is indeed the Brady material to which Petitioner
28 alludes, it apparently did not help whichever codefendant gave it

                                       2
 1 01962-FMO-JPR (ECF 1 at 8).
 2       As the Court has previously explained to Petitioner,
 3 generally, after a conviction and sentence are final, the only
 4 mechanism for a federal prisoner to seek relief from judgment is
 5 through § 2255.   Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.
 6 1988).    Prisoners may file only one § 2255 motion, and only
 7 within certain strict time limits.     See § 2255(f), (h).    Under
 8 the “savings clause” of § 2255, however, a prisoner may file a
 9 federal habeas petition when it “appears that the remedy by
10 motion is inadequate or ineffective to test the legality of his
11 detention.”    § 2255(e).   To qualify under that clause, a
12 petitioner must claim he is actually innocent and not have had an
13 “unobstructed procedural shot” at presenting the claim earlier.
14 Harrison, 519 F.3d at 959 (citation omitted).    When a federal
15 prisoner files a § 2241 petition, a district court must answer
16 the “threshold jurisdictional question” of whether the petition
17 is properly brought under § 2241 or “is, instead, a disguised
18 § 2255 motion.”   Marrero v. Ives, 682 F.3d 1190, 1194 (9th Cir.
19 2012).
20       Petitioner filed a § 2255 motion in his district of
21 conviction, and it was denied on January 25, 2018.    See Black,
22 No. 1:15-cr-00009-MW-GRJ-1 (ECF 204, 243).    Without some
23 explanation of when and how he received the document on which he
24
25 to him.    Ranell Carter Jr. appears to remain incarcerated on the
     144-month sentence he originally received. See generally United
26   States v. Carter, No. 1:15-cr-009-MW-GRJ-2 (N.D. Fla. filed May
     26, 2015) (ECF 201, 210). Tawanda Burkett also appears to remain
27   incarcerated on the 120-month sentence she originally received.
     See generally United States v. Burkett, No. 1:15-cr-009-MW-GRJ-3
28   (N.D. Fla. filed May 26, 2015) (ECF 179).

                                      3
 1 apparently relies to raise his claim — and why through the
 2 exercise of diligence he couldn’t have gotten it earlier — the
 3 Court cannot find § 2255 inadequate as a vehicle to raise his
 4 claim.       And even if he didn’t learn of the document until after
 5 his first § 2255 motion had already been denied, he nowhere
 6 explains why he can’t petition the 11th Circuit Court of Appeals
 7 to allow him to file a successive such motion.       The ban on
 8 unauthorized successive § 2255 motions does not by itself render
 9 § 2255 inadequate or ineffective.        See Stephens v. Herrera, 464
10 F.3d 895, 898 (9th Cir. 2006).       If Petitioner desires to file
11 another § 2255 motion, he must first get permission from the
12 appropriate court of appeals.       See § 2255(h); see also
13 § 2244(b)(3).       It is for these same reasons that the Court
14 summarily dismissed an even earlier habeas petition Petitioner
15 filed in this Court, Black v. Swain, No. 5:18-cv-0937-FMO (C.D.
16 Cal. dismissed May 11, 2018), and yet the Court’s review of PACER
17 indicates that Petitioner has never asked the court of appeals
18 for leave to file a second § 2255 motion.
19            For all these reasons, Petitioner has not shown that § 2255
20 is inadequate or ineffective as a means of providing him relief,
21 and his Petition must therefore be summarily dismissed under
22 Local Rule 72-3.2 for lack of jurisdiction.2
23
24
25
26        2
            Local Rule 72-3.2 provides that “if it plainly appears
     from the face of the petition and any exhibits annexed to it that
27   the petitioner is not entitled to relief, the Magistrate Judge
     may prepare a proposed order for summary dismissal and submit it
28   and a proposed judgment to the District Judge.”

                                        4
 1        ACCORDINGLY, IT IS ORDERED that Petitioner’s Petition for a
 2 Writ of Habeas Corpus is denied and this action be dismissed.
 3
 4 DATED: May 16, 2019                     /s/
                                   FERNANDO M. OLGUIN
 5                                 U.S. DISTRICT JUDGE
     Presented by:
 6
 7
     Jean Rosenbluth
 8 U.S. Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     5
